20-688
     Singh v. Garland
                                                                             BIA
                                                                       Douchy, IJ
                                                                     A205 991 480
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RAYMOND J. LOHIER, JR.,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   PRABHDEEP SINGH,
14            Petitioner,
15
16                      v.                                  20-688
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Nicholas J. Mundy, Esq.,
24                                      Brooklyn, NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General;
28                                      Anthony C. Payne, Assistant
 1                                  Director; Neelam Ihsanullah, Trial
 2                                  Attorney, Office of Immigration
 3                                  Litigation, United States
 4                                  Department of Justice, Washington,
 5                                  DC.

 6

 7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11        Petitioner Prabhdeep Singh, a native and citizen of

12   India, seeks review of a February 5, 2020 decision of the BIA

13   that both affirmed a March 27, 2018 decision of an Immigration

14   Judge (“IJ”) denying asylum and withholding of removal and

15   denied Singh’s motion to remand. 1             In re Prabhdeep Singh, No.

16   A 205 991 480 (B.I.A. Feb. 5, 2020), aff’g No. A 205 991 480

17   (Immigr. Ct. N.Y.C. Mar. 27, 2018).               We assume the parties’

18   familiarity with the underlying facts and procedural history.

19        Under the circumstances, we have considered the IJ’s

20   decision     as supplemented    by       the    BIA.   See   Yan   Chen   v.

21   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005) (“Where the BIA

22   adopts the decision of the IJ and merely supplements the IJ’s


     1Singh also applied for humanitarian asylum before the agency, but
     he does not raise that claim here.
                                          2
 1   decision,     .    .   .    we   review       the   decision   of    the   IJ   as

 2   supplemented by the BIA.”).                   The applicable standards of

 3   review are well established.                  See 8 U.S.C. § 1252(b)(4)(B)

 4   (providing that “the administrative findings of fact are

 5   conclusive        unless     any   reasonable          adjudicator    would     be

 6   compelled to conclude to the contrary”); Yanqin Weng v.

 7   Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing fact

 8   finding for substantial evidence and questions of law de

 9   novo); Li Yong Cao v. U.S. Dep’t of Just., 421 F.3d 149, 157

10   (2d Cir. 2005) (reviewing denial of motion to remand for abuse

11   of discretion).

12         I.     Relocation Within India

13         Singh asserted a fear of persecution based on his past

14   persecution at the hands of members of the Congress Party on

15   account of his status as a Sikh nationalist and his activities

16   for the Shiromani Akali Dal Amritsar Party (“Mann Party”) in

17   his   home    state    of    Punjab.          Where,    as   here,   the   agency

18   concludes that an applicant suffered past persecution, the

19   applicant is entitled to a presumption of future persecution;

20   the burden then shifts to the Government to show, by a

21   preponderance of the evidence, that, as relevant here, the


                                               3
 1   applicant could safely relocate within the country of removal

 2   to    avoid   future    persecution.        8   C.F.R.   §§ 1208.13(b)(1)

 3   (asylum), 1208.16(b)(1)(i) (withholding of removal); Kone v.

 4   Holder, 596 F.3d 141, 147 (2d Cir. 2010).                Factors affecting

 5   the    reasonableness      of   relocation       include    “whether     the

 6   applicant would face other serious harm in the place of

 7   suggested relocation; any ongoing civil strife within the

 8   country;       administrative,             economic,       or     judicial

 9   infrastructure;        geographical       limitations;    and   social   and

10   cultural constraints, such as age, gender, health, and social

11   and familial ties.”        8 C.F.R. § 1208.13(b)(3). 2

12         We find no error in the agency’s conclusion that the

13   Government met its burden to demonstrate that Singh could

14   relocate within India.          Congress Party members harassed or

15   attacked Singh in 2012 and 2013, but all four incidents

16   occurred in or around his home village in Punjab.                He did not

17   attest to any encounters outside of his village, and the

18   country conditions evidence in the record reveals significant

19   Sikh populations in states other than Punjab and does not

20   report persecution of those communities.               We have previously


     2 Citation is to the regulation in effect at the time of the
     proceedings before the agency.
                                           4
 1   found no error in a relocation finding based on a similar

 2   record involving an asylum applicant who was Sikh and a member

 3   of the Mann Party.      See Singh v. Garland, 11 F.4th 106, 117

 4   (2d Cir. 2021).      Contrary to Singh’s position here, there is

 5   no evidence that police in Punjab recorded his identity when

 6   he made a report against the Congress Party members or that

 7   there is a communication system between police departments in

 8   different states.

 9        Singh also argues that the Government failed to identify

10   a particular area to which he could safely relocate within

11   India.   Although the Government did not identify one single

12   place, the record reflects that the Congress Party controls

13   only 6 of India’s 29 states and the Government’s brief to the

14   IJ   noted   other    states   with   economic   opportunity   and

15   substantial Sikh or Punjabi-speaking populations to which

16   Singh could relocate.      Accordingly, we find no error in the

17   agency’s initial relocation finding, which was dispositive of

18   asylum and withholding of removal.

19        II. Motion to Remand

20        Nor did the BIA abuse its discretion in declining to

21   remand for further consideration of relocation.       Singh moved


                                      5
 1   to remand to present evidence that the Hindu nationalist

 2   Bharatiya Janata Party’s (“BJP”) 2019 electoral victories

 3   made it the majority political party in India.      The asylum

 4   applicant carries “the ‘heavy burden’ of demonstrating that

 5   []proffered new evidence would likely alter the result in

 6   h[is] case.”   Jian Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d

 7   Cir. 2008) (quoting INS v. Abudu, 485 U.S. 94, 110 (1988)).

 8   Singh did not meet this heavy burden.        He did not suffer

 9   persecution by the BJP in the past, and the evidence he

10   presented did not establish that he would not be able to

11   relocate safely because it reported that “[r]eligious freedom

12   conditions varied dramatically from state to state,” with

13   some suffering from mob violence but others remaining “open

14   and free for religious minorities.”    Certified Administrative

15   Record at 37 (U.S. Commission on Int’l Religious Freedom’s

16   2019 Annual Report on India).         Moreover, the arrest and

17   prosecution of three Sikhs that he relied on as evidence of

18   likely persecution occurred in Punjab, not in other areas of

19   India to which the agency had determined he could relocate.

20

21


                                   6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7